ORI3INAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               10/07/2020



                                                                                           Case Number: DA 20-0416


                                         DA 20-0416
                                                                    FILED
 ANNELIES AIKING-TAYLOR,
                                                                     OCT 0 6 2020
                                                                   Bowen Greenwood
              Plaintiff and Appellant,                           Clerk of S.jpreme Court
                                                                    stnte nf tviontana


       v.                                                           ORDER

 OLIVER SERANG,

              Defendant and Appellee.



       Through counsel, Appellee Oliver Serang (Oliver) moves this Court for dismissal
without prejudice of this appeal concerning a landlord-tenant dispute because no final
judgment has been entered by the Missoula County District Court. Representing herself,
Appellant Annelies Aiking-Taylor (Annelies) responds in opposition and points out that
the District Court has since entered a final judgment.
       Oliver cites to M. R. App. P 6(1) and 4(1)(a) where this Court may review only the
appeal of a final judgment that settles all claims and controversies. Oliver points out that
Annelies filed her Notice of Appeal on August 20, 2020, attaching a copy of a July 23,
2020 court order granting Oliver's motion for summary judgment and denying Annelies's
motion for summary judgment. He puts forth that this order is not appropriate for appeal
because the order denied her motion for summary judgment, pursuant to M. R. App. P.
6(5)(b). Oliver concludes this these rules require dismissal.
       Annelies counters that the July 23,2020 order granted Oliver's motion for summary
judgment and is appealable based on her understanding of final judgment. She points out
that, in this order, the District Court determined the time frames for Oliver to submit
attorney fees and costs and for Annelies to file any objections. She explains that as a self-
represented litigant, she did not want to miss the deadline for a timely appeal. She states
that after she filed her Notice of Appeal, the District Court decided the amount offees and
costs to be awarded to Oliver.
       While this Court may only review final judgments on appeal, we observe that we
have received such judgment. "A final judgment conclusively determines the rights ofthe
parties and settles all claims in controversy in an action or proceeding, including any
necessary determination of the amount of costs and attorney fees awarded or sanction
imposed." M. R. App. P. 4(1)(a). The District Court record was filed with this Court on
September 29, 2020, after Oliver filed his motion to dismiss appeal. The court record
includes a copy of the September 23, 2020 Judgment where the District Court entered a
final judgment on attorney fees and costs, as Annelies pointed out in her response. M. R.
App. P. 4(1)(a). We note that she did not file any objection. While Annelies did not refer
to this final judgment when she filed her appeal, the final judgment did not exist then and
should not result in dismissal ofthis appeal. A final judgment and the July 23, 2020 order
granting Oliver's motion for summary judgment are included in the record on appeal. M.
R. App. P. 6(1). We conclude that Annelies's appeal is properly before this Court.
Accordingly,
       IT IS ORDERED that Oliver's Motion to Dismiss is DENIED. We point out that
Annelies's opening brief is due on or before October 30, 2020.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Annelies Aiking-Taylor along with a copy of this Court's Civil Appellate Handbook.
       DATED this 1=       day of October, 2020.



                                                               Chief Justice




                                            2